DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21, is rejected under 35 U.S.C. 101 because the specification does not exclude transitory embodiments as a possible meaning of a non-volatile computer-readable storage medium, the claimed “a non-volatile computer-readable storage medium” in claim 21, covers both transitory and non-transitory embodiments. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter. Amendments may be made to narrow the claim to cover only statutory embodiments to overcome the rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the “computer-readable storage medium” in claim 21. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 107516096 A, English translation is attached) and further in view of Luo (CN 108985137 A, English translation is attached).

As per claim 1, Cheng discloses a word recognition method (Cheng, Figs. 1-7), comprising:
acquiring an image of a word to be recognized (Cheng, page 3, please see Step S201 and S202, which discloses : obtaining an image to be recognized, the image to be recognized comprising a plurality of characters. In this embodiment of this application, the character refers to a character of a Latin system, such as an English character, a
French character, and the like. The embodiments of this application may be used to identify a word, that is, a plurality of characters included in the image to be recognized may constitute a word of a Latin system. The word refers to a combination of characters that are correspondingly defined in tools such as a vocabulary or a dictionary.); 
Cheng does not explicitly disclose recognizing edges of each character of the word to be recognized from the image of the word to be recognized; determining a geometric position of the word to be recognized; stretching the geometric position of the word to be recognized to a horizontal position; and recognizing the word to be recognized in the horizontal position.
Luo discloses recognizing edges of each character of the word to be recognized from the image of the word to be recognized (Luo, Fig. 2:S201, and paragraphs 94, 95, 99 and 110); 
determining a geometric position of the word to be recognized (Luo, Fig. 2:S202:S203, and Fig. 6:610:620, and paragraphs 99-101); 
stretching the geometric position of the word to be recognized to a horizontal position (Luo, Fig. 6:630:640, and paragraphs 109 and 110, discloses Due to the fact that the collected license plate image has a certain inclination angle relative to the horizontal direction, in order to achieve a good recognition effect, the license plate image needs to be rotated to the horizontal direction); and 
recognizing the word to be recognized in the horizontal position (Luo, Fig. 2:S203, and paragraph 116, discloses , the obtained corrected license plate image not
only ensures that the whole is horizontal but also ensures that each character is also horizontal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng teachings by implementing a character recognition module to the system, as taught by Luo.
The motivation would be to provide a system with improved recognition accuracy (paragraph 110), as taught by Luo. 

As per claim 2, Cheng in view of Luo further discloses the method according to claim 1, wherein recognizing the edges of each character of the word to be recognized from the image of the word to be recognized includes: determining the edges of each character of the word to be recognized by using a maximally stable extremal regions (MSER) algorithm (Luo, paragraph 95, discloses MSER).

As per claim 11, Cheng discloses an electronic apparatus (Cheng, page 6 and 7), a memory, a processor (Cheng, page 7, second last paragraph discloses memory and computer), and a computer program that is stored on the memory and executable on the processor (Cheng, page 7, second last paragraph), wherein when the processor executes the program, a word recognition method is implemented (Cheng, page 7), including: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 12, please see the analysis of claim 2.


As per claim 21, Cheng discloses a non-volatile computer-readable storage medium having stored a computer program thereon (Cheng, page 7, second last paragraph), wherein when the program is executed by a processor (Cheng, page 7, second last paragraph), the word recognition method according to claim 1 is implemented (Please see the analysis of claim 1).


Claim(s) 5 and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (CN 107516096 A, English translation is attached) and further in view of Luo (CN 108985137 A, English translation is attached) and further in view of Kriegman (US PGPUB 20190311227 A1).

As per claim 5, Cheng in view of Luo further discloses the method according to claim 1, wherein recognizing the word to be recognized in the horizontal position includes: Although Cheng in view of Luo discloses recognizing the word to be recognized in the horizontal position using CNN (Luo, Fig. 2:S205, and paragraph 129) however does not explicitly disclose recognizing the word by a convolutional recurrent neural network (CRNN) algorithm.
Kriegman discloses recognizing the word by a convolutional recurrent neural network (CRNN) algorithm (Kriegman, paragraphs 33 and 44, discloses RCNN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng in view of Luo teachings by implementing recurrent neural network to the system, as taught by Kriegman.
The motivation would be to provide an improved digital image character recognition system with reduced processing power (paragraph 39), as taught by Kriegman.

As per claim 6, Cheng in view of Luo in view of Kriegman further discloses the method according to claim 5, wherein before recognizing the word to be recognized in the horizontal position by the CRNN algorithm, the method further includes: scaling the image of the word to be recognized in the horizontal position to a preset height and a preset width (Luo, paragraph 118).

Allowable Subject Matter
Claims 3-4, 7-10, 13-18 and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633